DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/19/22.
2.	Claims 1-16 are allowable. The restriction requirement of groups and species, as set forth in the Office action mailed on 5/23/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and device and also species are withdrawn.  Claims 13-16, directed to a nonelected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The prior art, (U.S. PUBS No. 2020/0219779), teaches a display apparatus, comprising: a substrate, having a first surface, a second surface opposite to the first surface, and a first through hole penetrating the first surface and the second surface; a first conductive structure, disposed in the first through hole; a first pixel unit, disposed on the first surface of the substrate and comprising a first connection pad, a second connection pad, a third connection pad, a fourth connection pad, and a first light-emitting element, wherein the first light-emitting element is electrically connected to the first connection pad and the second connection pad, but is silent with respect to the above teachings in combination with a display apparatus, comprising: a substrate, having a first surface, a second surface opposite to the first surface, and a first through hole penetrating the first surface and the second surface; a first conductive structure, disposed in the first through hole; a first pixel unit, disposed on the first surface of the substrate and comprising a first connection pad, a second connection pad, a third connection pad, a fourth connection pad, a first driving element, and a first light-emitting element, wherein the first light-emitting element is electrically connected to the first connection pad and the second connection pad; a first signal line, disposed on the first surface of the substrate, and the first driving element being electrically connected to the first connection pad and the third connection pad through the first signal line; a transmission line, disposed on the second surface of the substrate and electrically connected to the second connection pad or the fourth connection pad at least through the first conductive structure; and a first repair structure, disposed between the transmission line and the first conductive structure.
4.	The prior art is also silent with respect to the combination of a manufacturing method of a display apparatus, comprising: providing a display structure, comprising; a substrate, having a first surface, a second surface opposite to the first surface, and a first through hole penetrating the first surface and the second surface; a first conductive structure, disposed in the first through hole; a first pixel unit, disposed on the first surface of the substrate and comprising a first connection pad, a second connection pad, a third connection pad, a fourth connection pad, a first driving element, and a first light-emitting element, wherein the first light-emitting element is electrically connected to the first connection pad and the second connection pad; a first signal line, disposed on the first surface of the substrate, and the first driving element being electrically connected to the first connection pad and the third connection pad through the first signal line; a transmission line, disposed on the second surface of the substrate and electrically connected to the second connection pad or the fourth connection pad at least through the first conductive structure; and a first repair structure, disposed between the transmission line and the first conductive structure; testing the first light-emitting element of the display structure; making the transmission line to be not electrically connected to the second connection pad after testing the first light-emitting element; and disposing a second light-emitting element on the first surface to be electrically connected to the third connection pad and the fourth connection pad.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/11/22